DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Specification
The disclosure is objected to because of the following informalities: member 414 is referenced in the Drawings, Fig 6, and is not identified in the Specifications.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23, 25, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuishi (US 7246390) in view of Harrell (US 6007568).
With respect to claim 21, Mitsuishi discloses A method of applying multi-dimensional traction to a patient (col 1 ln 25, traction, col 1 ln 10-15, multidirectional movement and pulling which is traction), the method comprising the steps of: a. pivoting a first support portion (Fig 3, first support 58, pivoted by motors 61/102/104 and universal joints 72/73) about a sagittal axis (Fig 3, about sagittal axis shown at P), a longitudinal axis (Fig 3, about longitudinal axis 60 shown at R), and a transverse axis (Fig 3, about transverse axis shown at Q);  b. securing the first support portion into a first pivoted position to prevent   
	While Mitsuishi discloses lateral movement of the platform 85B/64 via the rail 85A and the effects of traction, bending and stretching (col 1 ln 10-15, col 12 ln 5-15), Mitsuishi does not directly states that movement along the rail 85A is perpendicular to the longitudinal rail and that movement along rail 85A comprises is done with a first lateral actuator, wherein moving the first support portion upon the lateral rail exerts a lateral traction force upon the patient.  
Harrell teaches an analogous method of applying multi-dimensional traction to a patient (col 2 ln 30-40, traction in the x direction results in multidimensional traction in both the y and y dimensions), the method comprising the steps of moving the first support portion upon a lateral rail perpendicular to the longitudinal rail with a first lateral actuator (Fig 1, first lateral rails 5 mounted on longitudinal rail 1 with actuators 7/8, detailed perpendicular col 3 ln 20-25), wherein moving the first support portion upon the lateral rail exerts a lateral traction force upon the patient (col 2 ln 30-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lateral movement of platform 85B/64 Mitsuishi to apply a traction without rotation as taught by Harrell as lateral traction without rotation allows for specific diagonal and x-axis traction forces on the user without undesired coupling patterns (Harrell col 1 ln 35-45, col 3 ln 5-15).
With respect to claim 23, Mitsuishi/Harrell discloses The method of claim 21, further comprising the step of: a. positioning the first support portion (Mitsuishi Fig 1, first support 58) and a second support portion (Mitsuishi Fig 1, second support 50) to a first predetermined zero position along the longitudinal axis, prior to the step of moving the first support portion upon the longitudinal rail (Mitsuishi Fig 1, when patient is attached and before traction is applied, that is interpreted as zero position- col 10 ln 50-60- this   
With respect to claim 25, Mitsuishi/Harrell discloses The method of claim 24, further comprising the step of: a. limiting a selected force from at least one of the first longitudinal force and the first lateral force through the control system (Mitsuishi Fig 7, control 113) by setting a preset force limit (Mitsuishi col 10 ln 30-40, unreasonable force adjusted in advance is a force limit); and b. increasing progressively the selected force exerted over a predetermined period of time during a treatment period (Mitsuishi col 10 ln 60-70, before traction is applied there are not forces applied, applying therapeutic traction force to the patient would be a progressive increase over a period of time compared to the zero start position).  
With respect to claim 27, Mitsuishi/Harrell discloses The method of claim 21, further comprising the step of: a. exerting a sagittal force (Mitsuishi Fig 3, sagittal force z) from a sagittal adjustment mechanism (Mitsuishi Fig 3, sagittal adjustment mechanism is motor 83) disposed between (Mitsuishi Fig 3, interpreting the linear system to be the second support 50 to the platform 70 to the platform 56 to the sagittal adjustment mechanism 83 to the platform 64 to the first support 58, the sagittal motor 83 is between the first and second supports) the first support portion (Mitsuishi, Fig 3, first support 58) and a second support portion (Mitsuishi Fig 3, second support 50); b. limiting the sagittal force through a control system (Mitsuishi Fig 7, control system 113) by setting a preset sagittal force limit (Mitsuishi col 10 ln 30-40, unreasonable force adjusted in advance is a force limit); and c. increasing progressively the sagittal force exerted over a predetermined period of time during a treatment period (Mitsuishi col 10 ln 60-70, before traction is applied there are not forces applied, applying therapeutic traction force to the patient would be a progressive increase over a period of time compared to the zero start position).  

Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Harrell in view of Mitsuishi.
With respect to claim 21, Harrell discloses A method of applying multi-dimensional traction to a patient (col 2 ln 30-40, traction in the x direction results in multidimensional traction in both the y and y  wherein moving the first support portion upon the lateral rail exerts a lateral traction force upon the patient (col 2 ln 30-40).  
Harrell is silent on pivoting a first support portion about a sagittal axis, a longitudinal axis, and a transverse axis; b. securing the first support portion into a first pivoted position to prevent further rotation of the first support portion; c. moving the first support portion upon a longitudinal rail with a first longitudinal actuator, wherein moving the first support portion upon the longitudinal rail exerts a longitudinal traction force upon the patient.
Mitsuishi discloses an analogous method of applying multi-dimensional traction to a patient (col 1 ln 25, traction, col 1 ln 10-15, multidirectional movement and pulling which is traction), the method comprising the steps of: a. pivoting a first support portion (Fig 3, first support 58, pivoted by motors 61/102/104 and universal joints 72/73) about a sagittal axis (Fig 3, about sagittal axis shown at P), a longitudinal axis (Fig 3, about longitudinal axis 60 shown at R), and a transverse axis (Fig 3, about transverse axis shown at Q);  b. securing the first support portion into a first pivoted position to prevent further rotation of the first support portion (col 11 line 1-20, control system 113 detailed to move and lock the support 106/110 in and out of a pivoted position in all claimed axis); c. moving the first support portion upon a longitudinal rail (Fig 3, first support 106/110 on longitudinal rail 68/93, movement via motor 97 detailed) with a first longitudinal actuator (Fig 3, Fig 4, first longitudinal actuator is motor 37), wherein moving the first support portion upon the longitudinal rail exerts a longitudinal traction force upon the patient (col 5 ln 20-30, col 10 ln 25-30, fore-and-aft directional movement and stretching action from motor 97 is longitudinal traction); and d. moving the first support portion upon a lateral rail (Fig 3, lateral rail 85A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to device of Harrell to further have optional longitudinal movement in addition to the lateral movement as taught by Mitsuishi and modify the actuators of Harrell to be a motor driven system with a controller as taught by Mitsuishi in order to further the possible therapeutic actions capable 
With respect to claim 24, Harrell/Mitsuishi discloses The method of claim 21, further comprising the step of: a. controlling a first longitudinal force (Mitsuishi col 11 ln 5-10, bend and stretch force) exerted by the first longitudinal actuator (Mitsuishi Fig 7, first actuator 97) with a control system (Mitsuishi Fig 7, control system 113); and b. controlling a first lateral force (Harrell col 2 ln 30-45, lateral forces) exerted by the first lateral actuator with the control system (Mitsuishi Fig 7, left and right movement by motor 120 and the control system 113).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to device of Harrell to further have optional longitudinal movement in addition to the lateral movement as taught by Mitsuishi and modify the actuators of Harrell to be a motor driven system with a controller as taught by Mitsuishi in order to further the possible therapeutic actions capable of being performed by the practitioner as required by the patient (Mitsuishi col 1 ln 10-15, col 1 ln 30-40) and would lessen the work required for the practitioner (Mitsuishi col 1 ln 15-20).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsuishi/Harrell as applied to claim 25 above, and further in view of Teeter (US 2009/0054216).
With respect to claim 26, Mitsuishi/Harrell discloses The method of claim 25.
Mitsuishi/Harrell is silent on further comprising the step of: a. vibrating the first support portion with a vibration plate operably connected to the first support portion.  
Teeter teaches an analogous traction system wherein each support 32 comprises a vibration plate 68 (Fig 7, cam 68 interpreted as a plate due to the flat, elongate, and round structure) in vibrator 60, thereby comprising the step of: a. vibrating the first support portion with a vibration plate operably connected to the each support portion 32 ([0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the supports of Mitsuishi/Harrell to have vibrators as taught by Teeter to allow for increased blood flow and relaxing/warming of the joints (Teeter [0037], [0038]).

Claims 35, 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Harrell in view of Graham (US 2007/0293796).
With respect to claim 35, Harrell discloses A method of applying multi-dimensional traction to a patient (col 2 ln 30-40, traction in the x direction results in multidimensional traction in both the y and y dimensions), the method comprising the steps of: a. securing the patient to a first support portion and a second support portion (Fig 1, first support 4 and second support 3, straps 11/12 and head pieces 18/17 hold a user in place); b. driving the first support portion laterally (col 3 ln 1-5, movement of first support 4); and d. driving the second support portion bidirectionally upon a lateral rail with a second lateral actuator without rotating the second support portion (col 2 ln 30-45, second support 3 driven bidirectionally by actuators 7/8 without rotation).
	Harrell is silent on driving the first support portion laterally with a first lateral actuator; c. driving the second support portion longitudinally upon a longitudinal rail with a longitudinal actuator; wherein the second lateral actuator and the lateral rail move with the second support portion along the longitudinal rail. 
	Graham teaches an analogous lateral traction system wherein having a first and second support (Fig 18, supports 134) and teaches the steps of driving the first support portion laterally with a first lateral actuator ([0071]); c. driving the second support portion longitudinally upon a longitudinal rail with a longitudinal actuator ([0071], motorized supports 134, longitudinally adjusted); wherein the second lateral actuator and the lateral rail move with the second support portion along the longitudinal rail ([0071], motorized supports 134 and the rails 144/146 are longitudinally adjusted along longitudinal rail 140/142).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to device of Harrell to further have optional longitudinal movement in addition to the lateral movement as taught by Graham and modify the actuators of Harrell to be a motor driven system with a controller as taught by Graham in order to be properly aligned with the user (Graham [0006], [0033]) and increase device effectiveness (Graham [0005]).
With respect to claim 37, Harrell/Graham discloses The method of claim 35, further comprising the steps of: a. positioning the first support portion (Harrell Fig 1, first support 4) and the second support portion (Harrell Fig 1, second support 3) to a predetermined zero position (Harrell Fig 3b and Fig 3a 
With respect to claim 38, Harrell/Graham discloses The method of claim 35, wherein the step of driving the second support portion (Harrell Fig 1, second support 3) bidirectionally (Harrell col 2 ln 15-25, movement to and from the outward hold position would be bidirectional) upon the lateral rail (Harrell Fig 1, lateral rail 5) with the second lateral actuator (Harrell Fig 1, actuator 8/7) without rotating the second support portion occurs during the step of driving the second support portion longitudinally upon the longitudinal rail with the longitudinal actuator (Harrell Fig 3a, Fig 1, movement along the x axis without rotation).  

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Harrell/Graham as applied to claim 35 above, and further in view of Skripps (US 2006/0253985).
With respect to claim 36, Harrell/Graham discloses The method of claim 35.
Harrell/Graham is silent on further comprising the steps of: a. rotating the first support portion about a sagittal axis, a longitudinal axis, and a transverse axis into a predetermined pivot position prior to the step of securing the patient; and h. securing the first support portion in the predetermined pivot position prior to the step of securing the patient.  
Skripps teaches an analogous support 114 having both longitudinal movement along rails 72/70 and lateral movement along rail 370, the support comprising the steps of: a. rotating the first support portion about a sagittal axis, a longitudinal axis, and a transverse axis into a predetermined pivot position (Fig 8, [0049], [0039], locking system 116 comprises a ball joint 240 which allows for rotation in a sagittal, longitudinal, and transverse axis before locking) prior to the step of securing the patient (Fig 2, as handle 284 is not attached the system is locked and as the pad 120 is not applied it is before the step of securing to a user); and h. securing the first support portion in the predetermined pivot position prior to the step of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the supports of Harrell/Graham to have the locking and pivoting ability as taught by Skripps in order to allow for support adjustment (Skripps [0017]) while minimizing unwanted adjustments (Skripps [0053]).

Allowable Subject Matter
Claims 22 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 28 is allowed because the closest prior art of record fails to disclose a method of applying multi-dimensional traction to a patient, the method comprising the steps of: a. mounting a first lateral rail to slide in a longitudinal axis upon a longitudinal rail; b. mounting a first support portion to slide in an axis perpendicular to the longitudinal rail upon the first lateral rail; c. securing the patient upon the first support portion; d. moving the first support portion upon the longitudinal rail in the longitudinal axis with a first longitudinal actuator, whereby the first support portion exerts a longitudinal traction force upon the patient; and e. moving the first support portion upon the first lateral rail with a first lateral actuator, without rotating the first support portion, to exert a lateral traction force upon the patient.
The closest prior art of record is Harrell which discloses A method of applying multi-dimensional traction to a patient (col 2 ln 30-40, traction in the x direction results in multidimensional traction in both the y and y dimensions), the method comprising the steps of: a. mounting a first lateral rail (Fig 1, first lateral rails 5 mounted on longitudinal rail 1); b. mounting a first support portion to slide in an axis perpendicular to the longitudinal rail upon the first lateral rail (Fig 1, first support 3 shown mounted on rails 5, slides along axis x or lateral rails 5 which is perpendicular to rail 1); c. securing the patient upon the first support portion (Fig 1, securing detailed via straps 11/12); and e. moving the first support portion upon the first lateral rail with a first lateral actuator without rotating the first support portion, to exert a lateral traction force upon the patient (col 2 ln 30-45, first support 3 driven bidirectionally by actuators 7/8 without rotation). Harrell, alone or in combination, is silent on a first lateral rail to slide in a longitudinal axis upon a longitudinal rail; d. moving the first support portion upon the longitudinal rail in the longitudinal axis with a first longitudinal actuator, whereby the first support portion exerts a longitudinal traction force upon the patient.
Claims 29-34 are allowed due to their dependency on an allowed claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Carr US 6154901 and Dahl US 2004/0220500 are cited to show that characteristics of the instant application are well known to one of ordinary skill in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM BAKER/Examiner, Art Unit 3786